UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 04-6611



JIMMY FAIRCLOTH,

                                             Petitioner - Appellant,

          versus


DEAN WALKER,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-01-480)


Submitted:     July 15, 2004                 Decided:   July 22, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy Faircloth, Appellant Pro Se. Sandra Wallace-Smith, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Jimmy Faircloth, a North Carolina prisoner, seeks to

appeal the district court’s order denying his motion filed pursuant

to Fed. R. Civ. P. 60(b) seeking to vacate, alter, or amend its

order accepting the report and recommendation of a magistrate judge

and denying relief on his 28 U.S.C. § 2254 (2000) petition.                        An

appeal may not be taken from the final order in a § 2254 proceeding

unless    a    circuit    justice    or    judge      issues    a    certificate   of

appealability.      28 U.S.C. § 2253(c)(1) (2000).                  A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”              28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.          See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                   We have independently

reviewed the record and conclude that Faircloth has not made the

requisite      showing.         Accordingly,     we    deny     a    certificate   of

appealability, deny the motion for appointment of counsel, and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions      are   adequately       presented    in   the

materials      before    the    court     and   argument       would   not   aid   the

decisional process.



                                        - 2 -
        DISMISSED




- 3 -